EX-10 6 exhibit10.htm

Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

    This Fourth Amendment to Credit Agreement (the "Fourth Amendment") is dated
as of July 12, 2004 and is made by and among PENN VIRGINIA OPERATING CO., LLC, a
Delaware limited liability company (the "Borrower"), the financial institutions
party hereto (individually a "Lender" and collectively, the "Lenders") and PNC
BANK, NATIONAL ASSOCIATION, as agent for the Lenders (the "Agent").

RECITALS:

    WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Credit Agreement, dated as of October 30, 2001, as amended or modified by that
certain Letter Amendment to the Credit Agreement dated October 23, 2002, that
certain Letter Amendment to the Credit Agreement dated March 7, 2003 and that
certain Third Amendment to Credit Agreement dated October 31, 2003 (as further
amended or modified by that certain Letter Agreement dated November 1, 2002 and
that certain Letter Agreement dated December 18, 2002) (as amended, the "Credit
Agreement") (unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Credit Agreement);

    WHEREAS, the parties hereto desire to further amend the Credit Agreement as
hereinafter provided.

    NOW, THEREFORE, in consideration of the foregoing and intending to be
legally bound, and incorporating the above-defined terms herein, the parties
hereto agree as follows:

       1.        Recitals.  The foregoing recitals are true and correct and
incorporated herein by reference.
         2.        Amendment to Credit Agreement. 
         3.        New Definitions.  The following new definitions are inserted
in Section 1.1 in alphabetical order:

                 "Coal Handling LLCs shall mean collectively and Coal Handling
LLC shall mean individually Coal Handling Solutions LLC, Kingsport Services LLC,
Kingsport Handling LLC, Covington Handling LLC and Maysville Handling LLC, in
each case a Delaware limited liability company."

                "Coal Handling Transaction Documents shall mean (i) the Purchase
and Sale Agreement dated the date hereof by and among A.T. Massey Coal Company,
Inc., Martin County Coal Corporation d/b/a Coal Handling Facility, Inc.,
Tennessee Consolidated Coal Co., Tennessee Energy Corp and Road Fork Development
Company, Inc. and Loadout LLC and Parent (the "Purchase Agreement"), (ii) the
Amended and Restated Limited Liability Company Agreement of each of the Coal
Handling LLCs, in each case dated as of the date hereof (collectively, the "LLC
Agreements") and (iii) the Guaranty by Parent dated the date hereof and executed
in favor of Coal Handling Facility, Inc., Tennessee Consolidated Coal Co.,
Tennessee Energy Corp., Road Fork Development Company, Inc., and A.T. Massey
Coal Company, Inc. in connection with the Purchase Agreement (the "Parent Coal
Handling Guaranty")."

                "Fourth Amendment Effective Date shall mean July 12, 2004."

                "LLC Agreements shall have the meaning assigned to such term in
the definition of Coal Handling Transaction Documents."

                "Parent Coal Handling Guaranty shall have the meaning assigned
to such term in the definition of Coal Handling Transaction Documents."

                "Purchase Agreement shall have the meaning assigned to such term
in the definition of Coal Handling Transaction Documents."

                      (b)           Existing Definitions.  The following
existing definition in Section 1.1 is hereby amended and restated to read as
follows:

 

--------------------------------------------------------------------------------

                        "Subsidiary of any Person at any time means (i) any
corporation or trust of which more than 50% (by number of shares or number of
votes) of the outstanding capital stock or shares of beneficial interest
normally entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, (ii) any partnership of which such Person is
a general partner or of which more than 50% of the partnership interests is at
the time directly or indirectly owned by such Person or one or more of such
Person's Subsidiaries, or (iii) any limited liability company of which such
Person is a member or of which more than 50% of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person's Subsidiaries.  Unless otherwise specified, all references
herein to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or
Subsidiaries of the Borrower; provided however, that each of the Coal Handling
LLCs shall not be deemed to be a Subsidiary hereunder.

                        (c)           Accounting Principles.  Section 1.2 of the
Credit Agreement is hereby amended by inserting a new paragraph after the
initial paragraph thereof to read as follows:

                         "Notwithstanding the foregoing, for purposes of all
calculations made pursuant to any provision of this Agreement in respect of the
Borrower and its Subsidiaries or of the Loan Parties on a consolidated basis,
pursuant to Section 5.3 [Financial Covenants], (including, without limitation,
for purposes of the definitions of "Applicable Margin" and "Commitment Fee
Rate"), balance sheet items and income statement items (whether positive or
negative) attributable to any Coal Handling LLC that is not a Subsidiary of the
Borrower shall be included (notwithstanding that such Person is not a
Subsidiary) to the extent of the Loan Parties' share of actual cash
distributions from such Coal Handling LLC as of the date of determination."

                        (d)           Loans, Acquisitions and Investments. 
Section 5.6 [Loans Acquisitions and Investments] of the Credit Agreement is
hereby amended by inserting a new subsection (h) immediately after subsection
(g) thereof to read as follows:

                                                        "(h)         investments
in Coal Handling LLCs as follows:

                                                                   
(1)           The investment by Loadout LLC in the Coal Handling LLCs to be made
on or about the Fourth Amendment Effective Date which consists of Loadout LLC
directly or indirectly purchasing 50% of the membership interests of each Coal
Handling LLC for a purchase price up to $30,000,000 in the aggregate; provided
that three days prior to making such investment, Loadout LLC shall deliver
copies of the Coal Handling Transaction Documents (or drafts thereof) setting
forth the terms of such investment, which terms and documents shall be
acceptable to the Agent in its sole discretion; and

                                                                   
(2)           Additional cash investments not to exceed $5,000,000 in the
aggregate in the Coal Handling LLCs, provided that, the Loan Parties shall be in
compliance with the Credit Agreement, and there shall exist no Event of Default
or Potential Default, at the time of the making of each such additional
investment and after giving effect thereto."

                    (e)           Indebtedness.  Section 5.5 [Indebtedness] of
the Credit Agreement is hereby amended by deleting the period at the end of
clause (vi) thereof and inserting a semicolon in place thereof and adding the
following clauses to read as follows:    

                    "(vii)       the Parent Coal Handling Guaranty; provided
that (i) each of the Parent Coal Handling Guaranty and the Coal Handling
Transaction Documents are not modified after the Fourth Amendment Effective Date
in a way that would have the effect of  increasing the obligations of the Parent
under the Parent Coal Handling Guaranty beyond the obligations identified
therein on the Fourth Amendment Effective Date and (ii) nothing contained in
this Section shall authorize or permit the Borrower or Loadout to make
investments (whether in the form of capital contributions, loans, advances,
payments under the Parent Coal Handling Guaranty or otherwise) to any of the
Coal Handling LLCs in excess of the amounts permitted by Section 5.6(h);

                     (viii)        Indebtedness assumed by Loadout LLC in
connection with the investment by Loadout LLC in the Coal Handling LLCs in a
maximum aggregate amount not to exceed $2,500,000; provided that the terms of
such assumed Indebtedness do not change after the Fourth Amendment Effective
Date."

                    (f)            Negative Pledges.  Section 5.12 [Negative
Pledges] of the Credit Agreement is hereby amended by inserting immediately
after the word "thereof" in clause (iii) the following:

                    "or (iv) the restrictions and limitations included in the
LLC Agreements as in effect on the Fourth Amendment Effective Date with respect
to the transfer of its membership interests in such Coal Handling LLCs."

2

--------------------------------------------------------------------------------

           (g)           Covenants with respect to Coal Handling LLCs:  A new
Section 5.16 shall be added to the Credit Agreement immediately after Section
5.15 to read as follows:

                "5.16       Covenants Relating to Coal Handling LLCs.

                5.16a       Indebtedness of Coal Handling LLCs.  Neither the
Borrower nor any Subsidiary shall authorize or in any way permit the Coal
Handling LLCs to incur or have outstanding any Indebtedness.

                5.16b       No Limitation on Dividends and Distributions of Coal
Handling LLCs.  The Borrower and the Subsidiaries shall not permit any Coal
Handling LLC to enter into or otherwise be bound by any agreement with any third
party not to pay dividends or make distributions to Loadout LLC, except as
imposed by any Governmental Rule or Governmental Authority and except for the
organizational documents of the Coal Handling LLC, which are subject to the
following sentence.  The Borrower and the Subsidiaries shall not permit any Coal
Handling LLC to permit to be changed after the date hereof any provision of any
operating agreement or other organizational, formation or governing document of
such Coal Handling LLC in a manner that would prevent such Coal Handling LLC
from paying dividends or making distributions to Loadout LLC, except as imposed
by any Governmental Rule or Governmental Authority.

               5.16c       Furnishing Information With Respect to Coal Handling
LLCs.  The Borrower and the Subsidiaries shall cause to be delivered promptly to
the Lenders any financial, operational or other information with respect to the
Coal Handling LLCs as from time to time may be reasonably requested by the
Agent."


    3.Conditions to Effectiveness.  This Fourth Amendment shall become effective
upon satisfaction of each of the following conditions being satisfied to the
satisfaction of the Agent and the Required Lenders (the "Fourth Amendment
Effective Date", it being agreed that the Fourth Amendment Effective Date shall
occur no later than July 12, 2004 or such later date agreed to in writing by the
Agent):

    (a)           Execution and Delivery of Fourth Amendment.  The Borrower, the
Guarantors, the Required Lenders and the Agent shall have executed those Loan
Documents to which it is a party, and all other documentation necessary for
effectiveness of this Amendment shall have been executed and delivered all to
the satisfaction of the Borrower, the Required Lenders and the Agent.     
(b)           Confirmation Agreement.  The Borrower shall cause to be delivered
to the Agent a Confirmation Agreement, attached as Exhibit A hereto, executed by
each Guarantor.
      (c)           Material Adverse Change.  Each of the Loan Parties
represents and warrants to the Agent and the Lenders that, by its execution and
delivery hereof to the Agent, after giving effect to this Fourth Amendment, no
Material Adverse Change shall have occurred with respect to the Borrower or any
of the Loan Parties since the Closing Date of the Credit Agreement.
     (d)           Litigation.  Each of the Loan Parties represents and warrants
to the Agent and the Lenders that, by its execution and delivery hereof to the
Agent, after giving effect to this Fourth Amendment, there are no actions,
suits, investigations, litigation or governmental proceedings pending or, to the
Loans Parties' knowledge, threatened against any of the Loan Parties or any of
their respective properties that could reasonably be expected to result in a
Material Adverse Change or that purport to affect the legality, validity or
enforceability of the Credit Agreement, the Notes or any other Loan Document.

    (e)           Representations and Warranties; No Event of Default.  The
representations and warranties set forth in the Credit Agreement and this Fourth
Amendment shall be true and correct on and as of the Fourth Amendment Effective
Date with the same effect as though such representations and warranties had been
made on and as of such date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein),
and no Potential Default or Event of Default shall exist and be continuing under
the Credit Agreement or under any other Material Contract, as of the Fourth
Amendment Effective Date.

   4.             Representations and Warranties.  By its execution and delivery
hereof to the Agent, each of the Loan Parties represents and warrants to the
Agent and the Lenders that (i) such Loan Party has duly authorized, executed and
delivered this Fourth Amendment, (ii) no Potential Default or Event of Default
has occurred and is continuing, and (iii) the representations and warranties
made by the Borrower and the other Loan Parties in or pursuant to the Credit
Agreement or any of the Loan Documents are true and correct in all material
respects on and as of the date hereof as if made on such date (except to the
extent that any such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date).

3

--------------------------------------------------------------------------------

5.             Full Force and Effect.  All provisions of the Credit Agreement
remain in full force and effect on and after the Fourth Amendment Effective Date
and the date hereof except as expressly amended hereby.  The parties do not
amend any provisions of the Credit Agreement except as expressly amended hereby.
  6.             Counterparts.  This Fourth Amendment may be signed in
counterparts (by facsimile transmission or otherwise).
7.             Incorporation into Credit Agreement.  This Fourth Amendment shall
be incorporated into the Credit Agreement by this reference. 

8.             Governing Law.  This Fourth Amendment and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

 

[SIGNATURE PAGES FOLLOW]


4

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

                                                                                               
PENN VIRGINIA OPERATING CO., LLC, a
                               
                                                                Delaware limited
liability company

 

                                                                                               
By:  /s/ Nancy M. Snyder
                                                                                               
Name:         Nancy M. Snyder
                                                                                               
Title:           Vice President

 

 


5

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
BNP PARIBAS

 

                                                                                               
By:  /s/ Mark A. Cox
                                                                                               
Name:  Mark A. Cox
                                                                                               
Title:    Director

                                                                                               
By:  /s/ Larry Robinson
                                                                                               
Name:  Larry Robinson
                                                                                               
Title:    Director

                                                                                               
Address for notice purposes:

                                                                                               
BNP Paribas
                                                                                               
1200 Smith Street - Suite 3100
                                                                                               
Houston, Texas 77002
                                                                                               
Attention:              Evans Swann
                                                                                               
Telephone:            (713) 982-1100
                                                                                               
Telecopier:            (713) 659-6915

 

                                                                                               
With a copy to:

                                                                                               
BNP Paribas
                                                                                               
919 Third Avenue
                                                                                               
New York, NY 10022
                                                                                               
Attention:  Cory Lantin
                                                                                               
Telephone:            (212) 471-6631
                                                                                               
Telecopier:            (212) 841-2683

 


6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
BRANCH BANKING AND TRUST COMPANY

 

                                                                                               
By:  /s/ Stephen J. Wood
                                                                                               
Name:  Stephen J. Wood
                                                                                               
Title:    VP

                                                                                               
Address for notice purposes:

                                                                                               
200 West Second Street
                                                                                               
Winston Salem, North Carolina  27101
                                                                                               
Attention:              Steve Wood
                                                                                               
Telephone:            (336) 733-2735
                                                                                               
Telecopier:            (336) 733-2740

 

                                                                                               
With a copy to:

                                                                                               
Brenda Kirby
                                                                                               
200 West Second Street
                                                                                               
Winston-Salem, North Carolina  27101
                                                                                               
Telephone:  (336) 733-2726
                                                                                               
Telecopier:  (336) 733-2740

 


7

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
FLEET NATIONAL BANK

 

                                                                                               
By:  /s/ Terrence Ronan
                                                                                               
Name:  Terrence Ronan
                                                                                               
Title:    Managing Director

 

                                                                                               
Address for notice
purposes:                                                                               

 

                                                                                               
Fleet National Bank
                                                                                               
100 Federal Street
                                                                                               
Boston, Massachusetts 02110
                                                                                               
Attention:              Michael Brochetti
                                                                                               
Telephone:            (617) 434-3017
                                                                                               
Telecopier:            (617) 434-3652

 


8

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
PNC BANK, NATIONAL ASSOCIATION
 

                                                                                               
By:  /s/ Dale A. Stein
                                                                                               
Name:         Dale A. Stein
                                                                                               
Title:           Senior Vice President

 

                                                                                               
Addresses for notice purposes:


                                                                                               
PNC Bank, National Association
                                                                                               
Agency Services
                                                                                               
PNC Firstside Center
                                                                                               
500 First Avenue, 4th Floor
                                                                                               
Pittsburgh, PA  15219
                                                                                               
Attention:              Lisa Pierce
                                                                                               
Telephone:            (412) 762-6442
                                                                                               
Telecopier:            (412) 762-8672

 

                                                                                               
With a copy to:


                                                                                               
PNC Bank, National Association
                                                                                               
Energy Metals and Mining Group
                                                                                               
One PNC Plaza - 2nd Floor
                                                                                               
249 Fifth Avenue
                                                                                               
Pittsburgh, Pennsylvania 15222-2707
                                                                                               
Attention:              Christopher N. Moravec
                                                                                               
Telephone:            (412) 762-2540
                                                                                               
Telecopier:            (412) 705-3232

 

9

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
SUNTRUST BANK

 

                                                                                               
By:  /s/ Scott C. Folsom
                                                                                               
Name:  Scott C. Folsom
                                                                                               
Title:    Sr. VP

 

                                                                                               
Address for notice purposes:


                                                                                               
SunTrust Bank, East Tennessee
                                                                                               
207 Mockingbird Lane
                                                                                               
Johnson City, Tennessee 37604
                                                                                               
Attention:              Scott C. Folsom
                                                                                               
Telephone:            (423) 461-1076
                                                                                               
Telecopier:            (423) 434-0338

 

                                                                                               
With a copy to:

 

                                                                                               
SunTrust Bank
                                                                                               
MC TN Nash 4800
                                                                                               
41 Rachel Drive
                                                                                               
Nashville, Tennessee 37214
                                                                                               
Attention:              Leigh Anne Gregory
                                                                                               
Telephone:            (615) 232-1640
                                                                                               
Telecopier:            (615) 232-1675

 

 


10

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
THE HUNTINGTON NATIONAL BANK


                                                                                               
By:  /s/ L. Blair DeVan
                                                                                               
Name:  L. Blair DeVan
                                                                                               
Title:    Vice President

 

                                                                                               
Address for notice purposes:


                                                                                               
The Huntington National Bank
                                                                                               
900 Lee Street, 2nd Floor
                                                                                               
Charleston, WV 25301
                                                                                               
Attention:              Blair DeVan
                                                                                               
Telephone:            (304) 348-7138
                                                                                               
Telecopier:            (304) 348-5055

 

                                                                                               
With a copy to:

                                                                                               
The Huntington National Bank
                                                                                               
7450 Huntington Park Drive
                                                                                               
Columbus, Ohio 43235
                                                                                               
Attention:              Blair DeVan
                                                                                               
Telephone:            (614)
480-1050                                                                         
                                                                                               
Telecopier:            (614) 480-2249

 

 


11

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING
CO., LLC FOURTH AMENDMENT TO CREDIT AGREEMENT]

 

                                                                                               
WACHOVIA BANK, NATIONAL ASSOCIATION

                                                                                               
By:  /s/ Jonathan R. Richardson
                                                                                               
Name:  Jonathan R. Richardson
                                                                                               
Title:    Vice President


                                                                                               
Address for notice purposes:

                                                                                               
Wachovia Bank, National Association
                                                                                               
201 South Jefferson Street
                                                                                               
Roanoke, Virginia 24011-1701
                                                                                               
Attention:         Laurence Levy (VA7446)
                           
                                                                   
Telephone:       (540) 563-7609
                                                                                               
Telecopier:       (540) 561-5262

 

                                                                                               
Mail:

                                                                                               
Wachovia Bank, National Association
                                                                                               
P.O. Box 13327
                                                                                               
Roanoke, Virginia 24040

 


12

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF
CONFIRMATION AGREEMENT


    THIS CONFIRMATION AGREEMENT is made as of July 12, 2004 by PENN VIRGINIA
RESOURCE PARTNERS, L.P., a Delaware limited partnership, LOADOUT LLC, a Delaware
limited liability company, WISE, LLC, a Delaware limited liability company, K
RAIL, LLC, a Delaware limited liability company, SUNCREST RESOURCES, LLC, a
Delaware limited liability company, and FIELDCREST RESOURCES, LLC, a Delaware
limited liability company (collectively, the "Guarantors" and each,
individually, a "Guarantor"), in favor of PNC BANK, NATIONAL ASSOCIATION, as
agent for the Lenders, as defined herein.

Background

    Reference is made to (i) that certain Credit Agreement, dated as of
October 30, 2001, by and among the Penn Virginia Operating Co., LLC (the
"Borrower"), the Lenders party thereto and PNC Bank, National Association, as
agent for the Lenders (the "Agent"), as amended or modified by that certain
Letter Amendment to the Credit Agreement, dated October 23, 2002, that certain
Letter Amendment to the Credit Agreement, dated March 7, 2003 and that certain
Third Amendment to Credit Agreement, dated October 31, 2003 (as further amended
or modified by that certain Letter Agreement, dated November 1, 2002, and that
certain Letter Agreement, dated December 18, 2002); and (ii) those certain
Guaranty Agreements from each of the Guarantors to the Agent, dated as of
October 30, 2001 (each, a "Guaranty Agreement" and collectively, the "Guaranty
Agreements") that guaranty the Indebtedness of the Borrower under the Credit
Agreement.

Agreement

    Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

    The Borrower has requested that the Lenders and the Agents enter into that
certain Fourth Amendment to the Credit Agreement (the "Fourth Amendment"), dated
as of the date hereof (as amended, the "Credit Agreement"), a copy of which has
been delivered to each Guarantor.

    Each Guarantor hereby acknowledges that its Guaranty Agreement (i) continues
in full force and effect; and (ii) relates to the obligations of the Borrower
under the Credit Agreement, as amended by and through the Fourth Amendment. 
Each Guarantor further (a) acknowledges that the Indebtedness and other
obligations of the Borrower under the Credit Agreement constitute Bank
Indebtedness under its Guaranty Agreement; and (b) confirms its obligations
under the Guaranty Agreement to which it is a party.  The guaranties, covenants
and agreements set forth in the Guaranty Agreements are hereby made and granted
to secure the obligations under the Credit Agreement as if the same were made or
granted on the date hereof; and each of the Guarantors hereby agrees that from
the date hereof and so long as any Revolving Credit Loan or any Revolving Credit
Commitment of any Lender shall remain outstanding and until the payment in full
of the Revolving Credit Loans and the Revolving Credit Notes and the performance
of all other obligations of the Guarantors under the Guaranty Agreements, such
Guarantor shall perform, comply with, and be subject to and bound by the terms
and provisions of its Guaranty Agreement.

    Each Guarantor represents and warrants to the Agent that, by its execution
and delivery hereof to the Agent, after giving effect to the Fourth Amendment,
the representations and warranties made by such Guarantor in or pursuant to its
Guaranty Agreement are true and correct in all material respects on and as of
the date hereof, as if made on such date (except to the extent that any such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date).





                                                                                                                   
13

--------------------------------------------------------------------------------

    Each of the Guarantors hereby makes, affirms and ratifies in favor of the
Lenders and the Agent its Guaranty Agreement.

    In furtherance of the foregoing, each of the Guarantors shall execute and
deliver or cause to be executed and delivered at any time and from time to time
such further instruments and documents and do or cause to be done such further
acts as may be reasonably necessary in the reasonable opinion of Agent to carry
out more effectively the provisions and purposes of this Confirmation Agreement.

    Each of the Guarantors acknowledges and agrees that a telecopy transmission
to Agent or any Lender of signature pages hereof purporting to be signed on
behalf of such Guarantor shall constitute effective and binding execution and
delivery hereof by such Guarantor.

[SIGNATURE PAGES FOLLOW]


14

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES - CONFIRMATION AGREEMENT
DATED JULY 12, 2004]

 

                                                                                               
GUARANTORS:

                                                                                               
PENN VIRGINIA RESOURCE PARTNERS, L.P.

                                                                                               
By:  Penn Virginia Resource GP, LLC
                                                                                               
        its general partner


                                                                                               
By:  /s/ Frank A. Pici
                                                                                               
Name:  Frank A. Pici
                                                                                               
Title:    Vice President and Chief Financial Officer

 

                                                                                               
LOADOUT LLC

                                                                                               
By:  /s/ Frank A. Pici
                                                                                               
Name:  Frank A. Pici
                                                                                               
Title:    Vice President

 

                                                                                               
WISE, LLC

                                                                                               
By:  /s/ Frank A. Pici
                                                                                               
Name:  Frank A. Pici
                                                                                               
Title:    Vice President

 

 

                                                                                               
K RAIL, LLC

                                                                                               
By:  /s/ Frank A. Pici
                                                                                               
Name:  Frank A. Pici
                                                                                               
Title:    Vice President

 

15

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGES - CONFIRMATION AGREEMENT
DATED JULY 12, 2004]

 

                                                                                               
SUNCREST RESOURCES, LLC

 

                                                                                               
By:  /s/ Frank A. Pici
                                                                                               
Name:  Frank A. Pici
                                                                                               
Title:    Vice President

 

 

                                                                                               
FIELDCREST RESOURCES, LLC

 

                                                                                               
By:  /s/ Frank A. Pici
                                                                                               
Name:  Frank A. Pici
                                                                                               
Title:    Vice President

 

 

 